 

Exhibit 10.21

 

Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as [*****].  A complete version of this
exhibit has been filed separately with the Securities and Exchange Commission.  

 

FIRST AMENDMENT TO AGREEMENT

 

THIS FIRST AMENDMENT TO AGREEMENT (this "Amendment") is dated effective as of
January 29, 2016, by and between Namecheap, Inc. (“Namecheap”), eNom
Incorporated (“eNom") and United TLD Holdco, Ltd. t/a Rightside Registry
(“Rightside”), collectively the “Parties”.  Unless otherwise expressly defined
herein, all capitalized terms used herein shall have the meanings set forth in
the Agreement.  

 

WHEREAS, on July 31, 2015, the Parties entered into that certain Master
Agreement (the “Agreement”) pursuant to which the Parties provide certain
services to each other as more particularly set forth therein, and for other
purposes; and

 

WHEREAS, the Parties desire to amend the Agreement.  

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as set forth below.

 

1.

The following is hereby added to the Agreement as Section 5.i.:

 

“In exchange for the extension of the Maturity Date under the Note to June 30,
2016, Namecheap will provide the following marketing and promotional services:

 

i.

Through March 31, 2016, subject to Section 5.c., [*****] including the
following:

 

 

a.

[*****]. Namecheap and Rightside will mutually agree on [*****]

 

 

b.

[*****];

 

 

c.

[*****].

 

 

d.

[*****].

 

 

ii.

Through June 30, 2016, subject to Section 5.c., [*****] during this period. The
promotion details to be mutually agreed, and will include at a minimum the
following:

 

 

a.

[*****].  

 

 

b.

[*****];

 

 

c.

[*****];

 

 

d.

Pursuant to Section 5(e), [*****]”

 

 

iii.

Namecheap will use [*****].  Notwithstanding the foregoing, Namecheap’s [*****]
will not be a breach of this Agreement. Through June 30, 2016, pursuant to
Section 5(e), Rightside will provide Namecheap [*****].  

 

*****Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

 

--------------------------------------------------------------------------------

 

 

iv.

For a [*****], pricing promotions for mutually agreed Rightside gTLDs at
mutually agreed pricing to be treated as [*****] as set forth in Section 5.d.
for so long as such [*****] as agreed. 

 

 

2.

Except as modified hereby, the Agreement shall remain in full force and effect
and is hereby ratified by each of the Parties.

 

 

3.

Each Party represents and warrants to the other that it has the right, power and
authority to enter into this Amendment.

 

 

4.

This Amendment may be executed in counterparts, each of which shall be an
original, and deemed to constitute one and the same instrument.  Signatures
delivered by facsimile or PDF shall have the same force and effect as manual
signatures delivered in person.

 

IN WITNESS WHEREOF, the Parties hereto have caused the foregoing Amendment to be
signed by a duly authorized agent of each party, the day and year first above
written.

 

NAMECHEAP, INC.

 

ENOM INCORPORATED

 

 

 

 

 

 

 

By:

 

/s/ Hillan Klein

 

By:

 

/s/ Taryn Naidu

Name:

 

Hillan Klein

 

Name:

 

Taryn Naidu

Title:

 

COO

 

Title:

 

CEO

Date:

 

1/29/2016

 

Date:

 

1/29/2016

 

UNITED TLD HOLDCO, LTD t/a RIGHTSIDE REGISTRY

 

 

 

By:

 

/s/ Taryn Naidu

Name:

 

Taryn Naidu

Title:

 

Director

Date:

 

1/29/2016

 

*****Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

 